Order and judgment of the Supreme Court, Kings County, dated respectively October 19, 1966 and October 21, 1966, reversed, on the law, without costs, and plaintiffs’ motion for summary judgment and incidental relief denied. Plaintiffs’ motion, in effect, was to enforce an alleged stipulation settling the action. In our opinion, the motion should have been denied, as plaintiffs failed to establish that the parties had reached an agreement on the terms of the proposed settlement. Brennan, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.